ITEMID: 001-79800
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF STANISLAV VOLKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1968 and lives in the town of Cherkessk of the Karachayevo-Cherkessiya Republic.
5. According to the applicant, on 13 July 1997 the police instituted administrative proceedings against him for having disobeyed a lawful order of a police officer and arrested him. On the following day the Elista Town Court of the Kalmykiya Republic discontinued the proceedings because there was no indication of an administrative offence. The decision of the Town Court did not contain any reference to the applicant's alleged deprivation of liberty.
6. The applicant submitted that after the hearing the policemen brought him back to a police station. They handcuffed him to a heating device, put a plastic bag on his head and severely beat him up.
7. On 16 July 1997 an investigator of the Department of Internal Affairs of the Karachayevo-Cherkessiya Republic instituted criminal proceedings against the applicant and three other persons on suspicion of participation in a criminal enterprise and ordered their arrest. As it follows from a record of 16 July 1997, the applicant was arrested on the same day at 11.50 p.m. He was also charged with unlawful possession of a weapon.
8. On 30 December 1998 the Cherkessk Town Court acquitted the applicant and ordered his immediate release. The judgment became final on 2 February 1999 when it was upheld by the Supreme Court of the Karachayevo-Cherkessiya Republic.
9. In August 2000 the applicant lodged an action against the Treasury and the Ministry of Internal Affairs of the Russian Federation for compensation for non-pecuniary damage incurred through unlawful detention.
10. On 11 March 2001 the Cherkessk Town Court accepted the applicant's action and ordered that the Ministry of Internal Affairs should pay the applicant 190,000 Russian roubles (RUR, 7,095 euros) at the expense of the Treasury. The Town Court held as follows:
“Mr Volkov was unlawfully detained from 16 July 1997 to 30 December 1998, that is for a total of 535 days.
It was proven at the court hearing that Mr Volkov sustained non-pecuniary damage and it should be compensated because he was acquitted by a final judgment.
According to paragraph 8 of the Decree of the Plenary Supreme Court of the Russian Federation no. 10 of 20 December 1994 'On certain questions concerning application of the domestic law on compensation for non-pecuniary damage'... the amount of compensation depends on the character and extent of moral and physical suffering caused to the plaintiff, fault of the defendant in each particular case, and other circumstances which merit attention...
The court ... takes into account that the amount and extent of moral and physical suffering of a person depend on his subjective perception of the existing situation and considers that, having regard to the arguments and evidence submitted by the parties, it is possible to award the plaintiff 190,000 roubles in compensation for non-pecuniary damage.
Assessing the moral sufferings caused to the plaintiff, possible consequences of the plaintiff's conviction, and having examined the materials of the criminal case-file, the court considers that the awarded amount is reasonable and fair.”
The judgment of 11 March 2001 was not appealed against and became final.
11. On an unspecified date the President of the Supreme Court of the Karachayevo-Cherkessiya Republic lodged before the Presidium of the Supreme Court an application for a supervisory review of the judgment of 11 March 2001 because the Town Court should have issued the judgment directly against the Treasury and should have excluded the Ministry of Internal Affairs from the proceedings.
12. On 8 August 2001 the Presidium of the Supreme Court of the Karachaevo-Cherkessiya Republic, by way of supervisory-review proceedings, quashed the judgment of 11 March 2001 and remitted the case for a fresh examination. The Presidium noted that the Town Court had incorrectly assessed the amount of compensation and that it should have joined the Treasury as defendant to the proceedings.
13. On 27 September 2001 the Cherkessk Town Court found that the applicant's detention had been unlawful but reduced compensation to RUR 5,000 (EUR 184). The reasoning in the judgment of 27 September 2001 repeated word by word that of the judgment of 11 March 2001, save for the amount in the penultimate paragraph where 190,000 was replaced with 5,000. The judgment of 27 September 2001 was upheld on appeal on 16 October 2001.
VIOLATED_ARTICLES: 6
